Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to restriction letter of 1/11/2021, is acknowledged. Applicant canceled all original claims and filed new claims 19-40.
He/she then elected Group I inventions, drawn to a genetically modified yeast comprising SEQ ID NO:23, 4, 6-8, 11, 16-17 and 24 and indicates that he/she elected these species to aid the examiner conducting the search and examination of the claimed subject matter.
 	Firstly, as the examiner of record explained to applicant on 1/28/21 (in the form a message left on her answering machine), while the Office thanks applicant for explaining as to how the newly claimed inventions should be restricted or interpreted he/she is kindly requested and advised to allow the examiner do her duty, review the claims and restrict them, if necessary.
 	Secondly, in view of the fact that there are already two restriction letters of record in the case, and the fact that the elected invention keeps changing each time applicant files a new response, the examiner will enter applicant’s newly filed claims and only provides a summarized restriction of the pending claims, which now embrace following patentably distinct inventions of unrelated chemical structure and function (or a method of use thereof) as following:
Group I, claims 19-27, 29-30, 34-37, drawn to a genetically modified yeast comprising SEQ ID NO:23, 4, 6-8, 11, 16-17 and 24.
Group II, claims 19-27, 29-30, 34-37,drawn to a genetically modified yeast comprising SEQ ID NO:23, 4, 6-8, 12, 16-17 and 24.
Group III, claims 19-26, 28, 31-37, drawn to a genetically modified yeast comprising SEQ ID NO:23, 4, 6-8, 11, 18-19, 31-37.
Group IV, claims 19-26, 28, 31-37, drawn to a genetically modified yeast comprising SEQ ID NO:23, 4, 6-8, 12, 18-19, 31-37.
Group V, claims 38-39, drawn to a method of use of Group I.
Group VI, claims 38-39, drawn to a method of use of Group II.
Group VII, claims 38-39, drawn to a method of use of Group III.
Group VIII, claims 38-39, drawn to a method of use of Group IV.
Group IX, claim 40, drawn to a product produced by the method of Group V.
Group X, claim 40, drawn to a product produced by the method of Group VI.
Group XI, claim 40, drawn to a product produced by the method of Group VII.
Group XII, claim 40, drawn to a product produced by the method of Group VIII.
This is not a species election.
 	Further each of the inventions of Groups V-XII are additionally and independently directed to one of the following species of separate structure (or a method of use thereof):
A) a method of producing cannabinoid CBGA or is end-point product,
B) a method of producing cannabinoid THCA or is end-point product,
C) a method of producing cannabinoid CBDA, or is end-point product,
D) a method of producing cannabinoid CBCA, or is end-point product,
E) a method of producing CBGA precursor, or is end-point product,

G) a method of producing cannabinoid CBDA precursor, or is end-point product,
and
H) a method of producing cannabinoid CBCA precursor or is end-point product,
Etc.
When electing any of the respective inventions of Group V-XII applicant is advised to simultaneously and independently elect a species from Groups A-H as well.
Currently claims 38-40 are generic.

					DETAILED ACTION
Claims 19-27, 29-30, 33-37 (drawn to a genetically modified yeast comprising SEQ ID NO:23, 4, 6-8, 11, 16-17 and 24 only) are under examination on the merits. All other inventions of Groups II-XII and species A-H above are hereby withdrawn as drawn to non-elected invention.
Claim Objections
Claim 19 is objected to because of the following informalities:  In claim 19(f) it is confusing as to what “sixth’ ” and “sixth’’ " are.  Appropriate correction is required.
 	Claim 34 is objected to because of the following informalities: In claim 34, last line “25%dry” does not make sense. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The N119W substitution recited in said claim 22 is incorrect. This is because the second polypeptide in base claim 19 (form which claim 22 depends) is SEDQ ID NO:4 and position 119 in said sequence is not occupied by asparagine (N). Appropriate correction is required.
 	 Claims19-27, 29-30, 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 19, it is unclear what “SEQ ID NO:4” (or DNA encoding it)  is. Said sequence appears to be a fragment of Yarrowia liloplytica farnesyl diphosphate synthase as it fails to start with a methionine. However, it is unknown how the start residue and the end residue of said SEQ ID NO:4 corresponds to its wild type counterpart. Applicant is reminded that the elected invention is not merely directed to SEQ ID NO:4 alone but also to its homologs and its specific variants (see claim 22) and in the absence of a clear definition for said fragment, a search and examination of such sequence is not be feasible. This problem appears to also exist regarding SEQ ID NO:6 (or DNA encoding it). 
 	Also in claim 19, it is unknown what the difference between the “seventh polypeptide”, (or DNA encoding it) and the others, namely first to ninth polypeptides (or 
Claims 20-17, 29-30 and 33-37 are rejected for depending from because claim 19 under rejection. Appropriate clarification is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-27, 29-30, 33-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 (and its dependent claims 20-27, 29-30 and 33-37) are directed to a genus yeast host cells comprising a genera of at least nine different polynucleotides (both endogenous and exogenous) having at least 70% with their respective SEQ ID  has no associated function.
The specification fails to teach the critical residues in each respective polynucleotide, which must be retained in the claimed homologs such that polynucleotides (both exogenous and endogenous) encoding polypeptides having 70% identity to their respective SEQ ID NO:23, 4, 6-8, 11, 16-17 and 24 can retain their function. No examples of such critical residues could be found in the disclosure either.  
Given the fact that the percentage homologies are low, allowing for mutations, substitutions, deletions etc. of tens and tens of polynucleotides in each recited sequence, and considering that a search of SEQ ID NO:4 for example, in Geneseq database (see attached)  reveals that sequences having 68.9% identity to SEQ ID NO:4 (wherein said percentage identity by adjusting the sequence alignment parameters may easily exhibit at least 70%) may originate from an entirely different source such as Saccharomyces cerevisiae which is totally different than Yarrowia lipolytica source of this invention, some more information deems necessary as following:
(1) the critical base residues in each polynucleotide 1-9 recited in claim 19, which must be retained such that their expression product(s) retain (ACC1), HMGR, OLS, and OAC, CBGA synthase, NphB, HexB and DGA activities, respectively.
(2) the specific yeast family members which could be utilized as a source for respective SEQ ID NOs recited in claim 19 and their respective homologs such that they could be utilized in this invention for whatever function that applicant is claiming (again applicant must bear in mind that the product claimed lacks function).
a single species namely a yeast host cell with SEQ ID NO: SEQ ID NO: 23, 4, 6-8, 11, 16-17 and 24 and some subfamilies of yeast which may be utilized a host (see claim 37), which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus.  Therefore, one skilled in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.
Regarding claims 23-27, 29-30, even though said claims fully describe at least one polynucleotide, they nevertheless allow for the other polynucleotides to have tens and tens of substitutions and deletions and hence, said claims are also subject to this 112 first rejection.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656